711 N.W.2d 61 (2006)
474 Mich. 1094
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Randy Thomas STRADLEY, Defendant-Appellant.
Docket Nos. 129903 & (17). COA No. 263772.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the August 24, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).